UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4330



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN DELGADO-AGUILAR, a/k/a Juan C. Delgado,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00418-WLO)


Submitted:   October 19, 2007             Decided:   November 2, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Delgado-Aguilar appeals from his conviction and

twenty-month sentence after pleading guilty to illegal reentry into

the United States after removal for an aggravated felony, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000).            Delgado-Aguilar’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious claims for

appeal, but raising the issue of whether Delgado-Aguilar’s sentence

was reasonable.      Delgado-Aguilar was given an opportunity to file

a supplemental pro se brief, but has declined to do so.

            This court reviews the imposition of a sentence for

reasonableness.       United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).      After    Booker,   courts   must   calculate    the   appropriate

guidelines range, making any appropriate factual findings.            United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).             The court

then     considers    the   resulting   advisory    guidelines     range   in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007), and determines an appropriate sentence.             Davenport,

445 F.3d at 370.      This court will affirm a post-Booker sentence if

it is within the statutorily prescribed range and is reasonable.

Hughes, 401 F.3d at 546-47.       A sentence within the proper advisory

guidelines range is presumptively reasonable.              United States v.




                                    - 2 -
Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006); see Rita v. United States, 127 S. Ct. 2456 (2007).

       At sentencing, Delgado-Aguilar did not object to the findings

in his presentence report or to the sentencing guidelines range,

which was calculated at 27 to 33 months.                      The district court

imposed a variance sentence below the guidelines range, sentencing

Delgado-Aguilar to twenty months’ incarceration.                     The Government

did not object to the variance.               On appeal, Delgado-Aguilar has

failed    to   demonstrate       why   his    sentence       is    procedurally    or

substantively        unreasonable.           The    district       court    correctly

calculated     the    advisory    guidelines        range    and    considered     the

relevant factors under 18 U.S.C.A. § 3553(a).                  Therefore, we find

that     the   sentence   imposed      by     the    district       court   was   not

unreasonable.

       In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal. We therefore

affirm    Delgado-Aguilar’s       conviction        and     sentence.       We    deny

counsel’s motion to withdraw at this juncture. This court requires

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                        If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.                   Counsel’s motion

must state that a copy thereof was served on the client.                            We


                                       - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -